Name: 89/30/EEC: Commission Decision of 21 December 1988 concerning the areas referred to Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: industrial structures and policy;  regions and regional policy;  economic policy;  Europe;  iron, steel and other metal industries
 Date Published: 1989-01-18

 Avis juridique important|31989D003089/30/EEC: Commission Decision of 21 December 1988 concerning the areas referred to Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (only the German text is authentic) Official Journal L 014 , 18/01/1989 P. 0040 - 0040*****COMMISSION DECISION of 21 December 1988 concerning the areas referred to Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (Only the German text is authentic) (89/30/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 328/88 of 2 February 1988 instituting a Community programme to assist the conversion of steel areas (Resider programme) (1), and in particular Article 3 (2) thereof, Whereas Article 3 (2) of Regulation (EEC) No 328/88 stipulates that the Community programme shall apply to areas which satisfy the criteria specified in Article 3 (1) and the threshold values set out in Article 4 (1) of that Regulation; Whereas the Member State concerned must submit an application in respect of the areas to which the Community programme is to apply; whereas the Federal Republic of Germany has submitted such an application to the Commission in respect of the area of Central Upper Palatinate; Whereas that area satisfies the abovementioned criteria, HAS ADOPTED THIS DECISION: Article 1 The area of Central Upper Palatinate in the Federal Republic of Germany is hereby found to satisfy the criteria in Article 3 (1) and the threshold values in Article 4 (1) of Regulation (EEC) No 328/88. The Community programme instituted by that Regulation shall therefore apply to that area. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 21 December 1988. For the Commission Peter SCHMIDHUBER Member of the Commission (1) OJ No L 33, 5. 2. 1988, p. 1.